DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7 June 2022.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… recrystallized first perovskite differs from a non-recrystallized first perovskite, since the crystal structure changes on recrystallization … recrystallization can be undertaken in various different ways, for example by melting using methylamine gas … liquefied and recrystallized perovskite …” in paragraphs 96, 97, and 100) serves as a glossary (MPEP § 2111.01) for the claim terms “at least partly recrystallized” or “at least partly not recrystallized”.
The specification (e.g., see “… the at least one first and the at least one second perovskite can be the same or different …” in paragraph 106) serves as a glossary (MPEP § 2111.01) for the claim term “at least one second perovskite”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1, 2, 4-16, and 18-22 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The application as filed has a written description (e.g., see “… The introduction of the first layer into the structure is not especially restricted, and it can be introduced in such a way that it only partly fills the structure, it can be introduced in such a way that if fills the structure exactly, i.e. is flush with an upper edge or an uppermost point of the structure, or it can be introduced in such a way that it extends beyond the structure, i.e. fills the latter and moreover partly or completely covers it …” in paragraph 93) of the newly added claim limitation “the first layer covering the structure” in combination with “the first layer ”.
  However, applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the newly added claim limitation “the first layer covering the structure” in combination with “the first layer being at least partly introduced into the structure” in the application as filed (MPEP § 2163.04).
The application as filed has a written description (e.g., see Fig. 1) of claim limitation “at least one transistor of each of the plurality of transistors making contact with an electrode pixel”.  However, applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the newly added claim limitation “at least one transistor among the plurality of transistors contacting electrode pixels” in the application as filed (MPEP § 2163.04).
Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the newly added claim limitation “the first layer covering the structure” in combination with “applying a second electrode to … the structure” in the application as filed (MPEP § 2163.04).
Claim(s) dependent on the claim(s) discussed above also fail(s) to comply with the written description requirement for the same reasons.
Allowable Subject Matter
Claim(s) 3 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 2018/0277608.  The improvement comprises in combination with other recited elements, the first layer covering the structure.

Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant should note that submission of persuasive arguments and/or evidence would result in the indication of allowable subject matter and that filing amended claims which correct the 35 U.S.C. 112 problems discussed above may result in rejections of the amended claims under 35 U.S.C. 112, 35 U.S.C. 101, 35 U.S.C. 102 and/or 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884